Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 1 of 19 PageID #: 1



THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 34th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  SHAYAN SALIM, Individually and on behalf             Case No.
  of all others similarly situated,
                                                       CLASS ACTION COMPLAINT FOR
          Plaintiff,                                   VIOLATION OF THE FEDERAL
                                                       SECURITIES LAWS
          v.
                                                       JURY TRIAL DEMANDED
  MOBILE TELESYSTEMS PJSC, ANDREI A.
  DUBOVSKOV, ALEXEY V. KORNYA, and                     CLASS ACTION
  ANDREY KAMENSKY,

          Defendants.


       Plaintiff Shayan Salim (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to Plaintiff

and Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia,

the investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the defendants’ public documents, conference calls and announcements made

by defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding Mobile TeleSystems Public Joint Stock Company

(“Mobile TeleSystems PJSC” or “Mobile TeleSystems” or the “Company”), analysts’ reports and

                                                  1
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 2 of 19 PageID #: 2



advisories about the Company, and information readily obtainable on the Internet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants who purchased or otherwise acquired the publicly traded

securities of Mobile TeleSystems from March 19, 2014 through March 7, 2019, both dates

inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused by

Defendants’ violations of the federal securities laws and to pursue remedies under Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5

promulgated thereunder.

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

       4.      Venue is proper in this judicial district pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered and subsequent

damages took place within this district.

       5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,




                                                  2
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 3 of 19 PageID #: 3



including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

        6.     Plaintiff, as set forth in the accompanying Certification, purchased the Company’s

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosure.

        7.     Defendant Mobile TeleSystems purports to provide telecommunication services in

Russia, Ukraine, Turkmenistan, and Armenia. The Company is incorporated in the Russian

Federation with headquarters in Moscow, Russia. The Company’s securities are traded on the New

York Stock Exchange (“NYSE”) under the ticker symbol “MBT.”

        8.     Defendant Andrei S. Dubovskov a/k/a Andrey S. Dubovskov (“Dubovskov”)

served as the Company’s President and Chief Executive Officer (“CEO”) from around 2011 until

2018.

        9.     Defendant Alexey V. Kornya (“Kornya”) has served as the Company’s CEO since

around March 2018. Prior to that, Kornya served as the Company’s Vice President and Chief

Financial Officer (“CFO”) beginning in 2010.

        10.    Defendant Andrey Kamensky a/k/a Andrey Kamenskiy (“Kamensky”) has served

as the Company’s CFO since around April 2018.

        11.    Defendants Dubovskov, Kornya, and Kamensky are sometimes referred to herein

as the “Individual Defendants.”

        12.    Each of the Individual Defendants:

        (a)    directly participated in the management of the Company;




                                                   3
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 4 of 19 PageID #: 4



        (b)     was directly involved in the day-to-day operations of the Company at the highest

                levels;

        (c)     was privy to confidential proprietary information concerning the Company and its

                business and operations;

        (d)     was directly or indirectly involved in drafting, producing, reviewing and/or

                disseminating the false and misleading statements and information alleged herein;

        (e)     was directly or indirectly involved in the oversight or implementation of the

                Company’s internal controls;

        (f)     was aware of or recklessly disregarded the fact that the false and misleading

                statements were being issued concerning the Company; and/or

        (g)     approved or ratified these statements in violation of the federal securities laws.

        13.     The Company is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

        14.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.

        15.     The Company and the Individual Defendants are referred to herein, collectively, as

the “Defendants.”

                                SUBSTANTIVE ALLEGATIONS
                                            Background
        16.     On March 18, 2014, the Company announced that had “received a voluntary request

for documents and information regarding [its] business in Uzbekistan from the United States

Securities and Exchange Commission (SEC) regarding investigations into the activities of

unaffiliated parties.”


                                                  4
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 5 of 19 PageID #: 5




                          Materially False and Misleading Statements

        17.     On March 19, 2014, the Company disclosed that “the United States Department of

Justice [(“DOJ”)] also is conducting a parallel investigation . . . related to [Mobile’s] former

operations in Uzbekistan . . . [which] concerned [Mobile] and not merely the activities of

unaffiliated parties.”

        18.     On April 24, 2014, the Company filed a Form 20-F with the SEC, which provided

its financial results and position for the fiscal year ended December 31, 2013 (the “2013 20-F”).

The 2013 20-F was signed by Defendant Dubovskov. The 2013 20-F contained signed

certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants Dubovskov and

Kornya attesting to the accuracy of financial reporting, the disclosure of any material changes to

the Company’s internal controls over financial reporting, and the disclosure of all fraud.

        19.     The 2013 20-F gave the misleading impression that the Company would not be able

to predict the outcome of the U.S. government’s investigations into its Uzbekistan operations,

including potential fines or penalties. The 2013 20-F stated, in relevant part:

             Investigations into former operations in Uzbekistan—In March 2014, the
        Group received requests for the provision of information from the United States
        Securities and Exchange Commission and the United States Department of Justice
        relating to an investigation of the Group's former subsidiary in Uzbekistan (Note 4).
        As the aforementioned US government investigations are at an early stage, the
        Company cannot predict the outcome of the investigations, including any fines or
        penalties that may be imposed, and such fines or penalties could be significant.

        20.     On April 21, 2015, the Company filed a Form 20-F with the SEC, which provided

its financial results and position for the fiscal year ended December 31, 2014 (the “2014 20-F”).

The 2014 20-F was signed by Defendant Dubovskov. The 2014 20-F contained signed SOX



                                                 5
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 6 of 19 PageID #: 6



certifications by Defendants Dubovskov and Kornya attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company’s internal controls over financial

reporting, and the disclosure of all fraud.

       21.     The 2014 20-F gave the misleading impression that the Company would not be able

to predict the outcome of the U.S. government’s investigations into its Uzbekistan operations,

including potential fines or penalties. The 2014 20-F stated, in relevant part:

       Investigations into former operations in Uzbekistan—In March 2014, the Group
       received requests for the provision of information from the United States Securities
       and Exchange Commission and the United States Department of Justice relating to
       an investigation of the Group's former subsidiary in Uzbekistan (Note 4). The
       Company cannot predict the outcome of the investigations, including any fines or
       penalties that may be imposed, and such fines or penalties could be significant.

       22.     On April 20, 2016, the Company filed a Form 20-F with the SEC, which provided

its financial results and position for the fiscal year ended December 31, 2015 (the “2015 20-F”).

The 2015 20-F was signed by Defendant Dubovskov. The 2015 20-F contained signed SOX

certifications by Defendants Dubovskov and Kornya attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company’s internal controls over financial

reporting, and the disclosure of all fraud.

       23.     The 2015 20-F gave the misleading impression that the Company would not be able

to predict the outcome of the U.S. government’s investigations into its Uzbekistan operations,

including potential fines or penalties, and that the Company was cooperating with the

investigations. The 2015 20-F stated, in relevant part:

       Investigations into former operations in Uzbekistan—In March 2014, the Group
       received requests for the provision of information from the United States Securities
       and Exchange Commission (“SEC”) and the United States Department of Justice
       (“DOJ”) relating to a currently conducted investigation of the Group's former
       subsidiary in Uzbekistan.




                                                 6
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 7 of 19 PageID #: 7



            In July 2015, activities related to the Group's former operations in Uzbekistan
       have been referenced in a civil forfeiture complaint (“The Complaint”), filed by
       DOJ in the U.S. District Court, Southern District of New York (Manhattan),
       directed at certain assets of an unnamed Uzbek government official. The Complaint
       alleges among other things that MTS and certain other parties made corrupt
       payments to the unnamed Uzbek official to assist their entering and operating in
       the Uzbekistan telecommunications market. The Complaint is solely directed
       towards assets held by the unnamed Uzbek official, and none of MTS's assets are
       affected by the Complaint.

            The Company continues to cooperate with these investigations. The Company
       cannot predict the outcome of the investigations, including any fines or penalties
       that may be imposed, and such fines or penalties could be significant.

       24.     On April 21, 2017, the Company filed a Form 20-F with the SEC, which provided

its financial results and position for the fiscal year ended December 31, 2016 (the “2016 20-F”).

The 2016 20-F was signed by Defendant Dubovskov. The 2016 20-F contained signed SOX

certifications by Defendants Dubovskov and Kornya attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company’s internal controls over financial

reporting, and the disclosure of all fraud.

       25.     The 2016 20-F gave the misleading impression that the Company would not be able

to predict the outcome of the U.S. government’s investigations into its Uzbekistan operations,

including potential fines or penalties, and that the Company was cooperating with the

investigations. The 2016 20-F stated, in relevant part:

        Investigations into former operations in Uzbekistan—In March 2014, the Group
       received requests for the provision of information from the United States Securities
       and Exchange Commission (“SEC”) and the United States Department of Justice
       (“DOJ”) relating to a currently conducted investigation of the Group's former
       subsidiary in Uzbekistan.

            In 2015, activities related to the Group's former operations in Uzbekistan have
       been referenced in a civil forfeiture complaints (“The Complaints”), filed by DOJ
       in the U.S. District Court, Southern District of New York (Manhattan), directed at
       certain assets of an unnamed Uzbek government official. The Complaints allege
       among other things that MTS and certain other parties made corrupt payments to
       the unnamed Uzbek official to assist their entering and operating in the Uzbekistan

                                                 7
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 8 of 19 PageID #: 8



       telecommunications market. The Complaints are solely directed towards assets held
       by the unnamed Uzbek official, and none of MTS's assets are affected by the
       Complaints.

            The Company continues to cooperate with these investigations. The Company
       cannot predict the outcome of the investigations, including any fines or penalties
       that may be imposed, and such fines or penalties could be significant.

       26.     On April 27, 2018, the Company filed a Form 20-F with the SEC, which provided

its financial results and position for the fiscal year ended December 31, 2017 (the “2017 20-F”).

The 2017 20-F was signed by Defendant Kornya. The 2017 20-F contained signed SOX

certifications by Defendants Kornya and Kamensky[] attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company’s internal controls over financial

reporting, and the disclosure of all fraud.

       27.     The 2017 20-F gave the misleading impression that the Company would not be able

to predict the outcome of the U.S. government’s investigations into its Uzbekistan operations,

including potential fines or penalties, and that the Company was cooperating with the

investigations. The 2017 20-F stated, in relevant part:

        Investigations into former operations in Uzbekistan—In March 2014, the Group
       received requests for the provision of information from the United States Securities
       and Exchange Commission (“SEC”) and the United States Department of Justice
       (“DOJ”) relating to a currently conducted investigation of the Group's former
       subsidiary in Uzbekistan.

            In 2015, activities related to the Group's former operations in Uzbekistan have
       been referenced in a civil forfeiture complaints (“The Complaints”), filed by DOJ
       in the U.S. District Court, Southern District of New York (Manhattan), directed at
       certain assets of an unnamed Uzbek government official. The Complaints allege
       among other things that MTS and certain other parties made corrupt payments to
       the unnamed Uzbek official to assist their entering and operating in the Uzbekistan
       telecommunications market. The Complaints are solely directed towards assets held
       by the unnamed Uzbek official, and none of MTS's assets are affected by the
       Complaints.

            The Group [i.e., Mobile TeleSystems and subsidiaries] continues to cooperate
       with these investigations. The Group, the DOJ and the SEC are having discussions

                                                 8
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 9 of 19 PageID #: 9



       about a potential resolution to allegations of non-compliance with the Foreign
       Corrupt Practices Act (FCPA). However, at this stage, the Group is unable to
       predict whether or not such discussions will result in a settled resolution to the
       investigations, the magnitude of any settlement, or whether there will be further
       developments in the investigations.

       28.        The statements referenced in ¶¶17-27 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operational and financial results, which were known to

Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (1) Mobile TeleSystems and its subsidiary

were involved in a scheme to pay $420 million in bribes in Uzbekistan; (2) consequently, Mobile

TeleSystems knew or should have known it would be forced to pay substantial fines to the U.S.

government after disclosing in 2014 that the U.S. DOJ and SEC were investigating its Uzbekistan

operations; (3) Mobile TeleSystems level of cooperation with the U.S. government and

remediation was lacking; (4) due to the aforementioned misconduct, Mobile TeleSystems would

be forced to pay approximately $850 million in criminal penalties to the U.S. government; and (5)

due to the foregoing, Defendants’ public statements were materially false and/or misleading at all

relevant times.

                                        The Truth Emerges

       29.        On November 20, 2018, the Company disclosed that it had reserved approximately

$840 million USD (RUB 55.8 bln) as the potential liability concerning investigations by the SEC

and the DOJ into its former operations in Uzbekistan.

       30.        On this news, shares of Mobile TeleSystems’ stock price fell $0.64 per share or

nearly 8% to close at $7.45 per share on November 20, 2018.




                                                 9
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 10 of 19 PageID #: 10



         31.     On March 7, 2019, the DOJ reported that the Company and its subsidiary entered

 into an agreement to pay $850 million in penalties to the United States to resolve charges arising

 from its role in a scheme to pay $420 million in bribes in Uzbekistan. The DOJ’s press release

 states, in relevant part:

         Mobile Telesystems Pjsc and Its Uzbek Subsidiary Enter into Resolutions of
         $850 Million with the Department of Justice for Paying Bribes in Uzbekistan

          Former General Director of MTS’s Uzbek Subsidiary and Former Uzbek
         Official Charged in Bribery and Money Laundering Scheme Totaling Almost
                                         $1 Billion

         Moscow-based Mobile TeleSystems PJSC (MTS), the largest mobile
         telecommunications company in Russia and an issuer of publicly traded
         securities in the United States, and its wholly owned Uzbek subsidiary, KOLORIT
         DIZAYN INK LLC (KOLORIT), have entered into resolutions with the
         Department of Justice and Securities and Exchange Commission (SEC) and
         agreed to pay a combined total penalty of $850 million to resolve charges arising
         out of a scheme to pay bribes in Uzbekistan. In addition, charges were unsealed
         today against a former Uzbek official who is the daughter of the former president
         of Uzbekistan and against the former CEO of Uzdunrobita LLC, another MTS
         subsidiary, for their participation in a bribery and money laundering scheme
         involving more than $865 million in bribes from MTS, VimpelCom Limited (now
         VEON) and Telia Company AB (Telia) to the former Uzbek official in order to
         secure her assistance in entering and maintaining their business operations in
         Uzbekistan’s telecommunications market.
                                         *       *       *
         According to the indictment against Karimova and Akhmedov, in or around the
         early 2000s, they agreed that Akhmedov would solicit and facilitate corrupt bribe
         payments from telecommunications companies seeking to enter the Uzbek market.
         In exchange, Karimova allegedly used her influence over Uzbek authorities to help
         the telecommunications companies obtain and retain lucrative business
         opportunities in the Uzbek telecommunications market. In total, Akhmedov
         conspired with the telecom companies and others to pay Karimova more than $865
         million in bribes, and Akhmedov and Karimova conspired with others to launder
         and conceal those funds to, from and through bank accounts in the United States,
         in order to promote the ongoing bribery scheme, the indictment alleges.
                                         *       *       *
         MTS entered into a deferred prosecution agreement with the Department of Justice
         in connection with a criminal information filed yesterday in the Southern District
         of New York charging the company with one count of conspiracy to violate the
         anti-bribery and books and records provisions of the FCPA and one count of

                                                10
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 11 of 19 PageID #: 11



       violating the internal controls provisions of the FCPA. KOLORIT pleaded guilty
       to a one-count criminal information filed in the Southern District of New York,
       charging the company with conspiracy to violate the anti-bribery and books and
       records provisions of the FCPA. Pursuant to its agreement with the department,
       MTS agreed to pay a total criminal penalty of $850 million to the United States,
       including a $500,000 criminal fine and $40 million in criminal forfeiture that MTS
       agreed to pay on behalf of KOLORIT. MTS also agreed to the imposition of an
       independent compliance monitor for a term of three years and to implement
       rigorous internal controls and cooperate fully with the Department’s ongoing
       investigation, including its investigation of individuals such as Akhmedov and
       Karimova. The case against MTS and KOLORIT is assigned to U.S. District Judge
       J. Paul Oetken of the Southern District of New York.

       In related proceedings, MTS reached a settlement with the SEC. Under the terms
       of its agreement with the SEC, MTS agreed to pay a $100 million civil penalty.
       Consistent with Coordination of Corporate Resolution Penalties in Parallel and/or
       Joint Investigations and Proceedings Arising from the Same Misconduct (Justice
       Manual 1-12.100), the Department of Justice agreed to credit the civil penalty paid
       to the SEC as part of its agreement with MTS. Thus, the combined total amount of
       criminal and regulatory penalties paid by MTS and KOLORIT to U.S. authorities
       will be $850 million.

       According to the companies’ admissions, MTS and KOLORIT, through various
       managers and employees within MTS, MTS’s Uzbek subsidiaries Uzdunrobita
       LLC and KOLORIT, and other affiliated entities, paid approximately $420
       million in bribes to Karimova, who had influence over the Uzbek governmental
       body that regulated the telecom industry. The bribes were paid on multiple
       occasions between 2004 and 2012 so that MTS could enter the Uzbek market
       through the acquisition of Uzdunrobita and so that Uzdunrobita could gain
       valuable telecom assets and continue operating in Uzbekistan. The companies
       admittedly structured and concealed the bribes through payments to shell
       companies that members of MTS’s and Uzdunrobita’s management knew were
       beneficially owned by Karimova. MTS and Uzdunrobita also acquired
       KOLORIT, knowing that the price MTS and Uzdunrobita paid was inflated, in
       order to bribe Karimova in exchange for Uzdunrobita’s continuing to operate in
       Uzbekistan. Uzdunrobita made payments to purported charities and for
       sponsorships to entities related to Karimova.       The Uzbek government
       expropriated Uzdunrobita in 2012 as a result of MTS’s, Uzdunrobita’s and
       KOLORIT’s failure to meet Karimova’s demands for additional payments.

       A number of factors contributed to the Department’s criminal resolution with the
       companies, including (1) the companies did not voluntarily disclose; (2) the
       companies’ level of cooperation and remediation was lacking, not proactive; (3)
       the nature and seriousness of the office, including $420 million in bribes to a
       high-level Uzbek official; and (4) the mitigating factors present in this case,
       including that the Uzbek government expropriated the companies’

                                               11
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 12 of 19 PageID #: 12



         telecommunications assets in Uzbekistan, resulting in no realized pecuniary gain
         to the companies as a result of the misconduct.

         (Emphasis added.)

         32.     On this news, shares in Mobile TeleSystems’ stock fell $0.24 per share or over 3%

 to close at $7.54 per share on March 7, 2019, damaging investors.

         33.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

 in the market value of the Company’s securities, Plaintiff and other Class members have suffered

 significant losses and damages.

                        PLAINTIFF’S CLASS ACTION ALLEGATIONS

         34.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

 acquired the publicly traded securities of Mobile TeleSystems during the Class Period (the

 “Class”), and were damaged upon the revelation of the alleged corrective disclosure. Excluded

 from the Class are Defendants herein, the officers and directors of the Company, at all relevant

 times, members of their immediate families and their legal representatives, heirs, successors or

 assigns and any entity in which Defendants have or had a controlling interest.

         35.     The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, the Company’s securities were actively traded on the

 NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can be

 ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

 thousands of members in the proposed Class. Record owners and other members of the Class may

 be identified from records maintained by the Company or its transfer agent and may be notified of

 the pendency of this action by mail, using the form of notice similar to that customarily used in

 securities class actions.

                                                 12
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 13 of 19 PageID #: 13



        36.     Plaintiff’s claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

        37.     Plaintiff will fairly and adequately protect the interests of the members of the Class

 and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

 no interests antagonistic to or in conflict with those of the Class.

        38.     Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

        (a)     whether Defendants’ acts as alleged violated the federal securities laws;

        (b)     whether Defendants’ statements to the investing public during the Class Period

                misrepresented material facts about the financial condition, business, operations,

                and management of the Company;

        (c)     whether Defendants’ statements to the investing public during the Class Period

                omitted material facts necessary to make the statements made, in light of the

                circumstances under which they were made, not misleading;

        (d)     whether the Individual Defendants caused the Company to issue false and

                misleading SEC filings and public statements during the Class Period;

        (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading

                SEC filings and public statements during the Class Period;

        (f)     whether the prices of the Company’s securities during the Class Period were

                artificially inflated because of the Defendants’ conduct complained of herein; and




                                                   13
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 14 of 19 PageID #: 14



        (g)     whether the members of the Class have sustained damages and, if so, what is the

                proper measure of damages.

        39.     A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 damages suffered by individual Class members may be relatively small, the expense and burden

 of individual litigation make it impossible for members of the Class to individually redress the

 wrongs done to them. There will be no difficulty in the management of this action as a class action.

        40.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

 on-the-market doctrine in that:

        (a)     Defendants made public misrepresentations or failed to disclose material facts

                during the Class Period;

        (b)     the omissions and misrepresentations were material;

        (c)     the Company’s securities are traded in efficient markets;

        (d)     the Company’s securities were liquid and traded with moderate to heavy volume

                during the Class Period;

        (e)     the Company traded on the NYSE, and was covered by multiple analysts;

        (f)     the misrepresentations and omissions alleged would tend to induce a reasonable

                investor to misjudge the value of the Company’s securities; Plaintiff and members

                of the Class purchased and/or sold the Company’s securities between the time the

                Defendants failed to disclose or misrepresented material facts and the time the true

                facts were disclosed, without knowledge of the omitted or misrepresented facts; and

        (g)     Unexpected material news about the Company was rapidly reflected in and

                incorporated into the Company’s stock price during the Class Period.



                                                  14
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 15 of 19 PageID #: 15



         41.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

 presumption of reliance upon the integrity of the market.

         42.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

 of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

 United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

 their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                            COUNT I
                 Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                     Against All Defendants
         43.     Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

         44.     This Count is asserted against the Company and the Individual Defendants and is

 based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

 thereunder by the SEC.

         45.     During the Class Period, the Company and the Individual Defendants, individually

 and in concert, directly or indirectly, disseminated or approved the false statements specified

 above, which they knew or deliberately disregarded were misleading in that they contained

 misrepresentations and failed to disclose material facts necessary in order to make the statements

 made, in light of the circumstances under which they were made, not misleading.

         46.     The Company and the Individual Defendants violated §10(b) of the 1934 Act and

 Rule 10b-5 in that they: employed devices, schemes and artifices to defraud; made untrue

 statements of material facts or omitted to state material facts necessary in order to make the

 statements made, in light of the circumstances under which they were made, not misleading; and/or

 engaged in acts, practices and a course of business that operated as a fraud or deceit upon plaintiff



                                                  15
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 16 of 19 PageID #: 16



 and others similarly situated in connection with their purchases of the Company’s securities during

 the Class Period.

        47.     The Company and the Individual Defendants acted with scienter in that they knew

 that the public documents and statements issued or disseminated in the name of the Company were

 materially false and misleading; knew that such statements or documents would be issued or

 disseminated to the investing public; and knowingly and substantially participated, or acquiesced

 in the issuance or dissemination of such statements or documents as primary violations of the

 securities laws. These defendants by virtue of their receipt of information reflecting the true facts

 of the Company, their control over, and/or receipt and/or modification of the Company’s allegedly

 materially misleading statements, and/or their associations with the Company which made them

 privy to confidential proprietary information concerning the Company, participated in the

 fraudulent scheme alleged herein.

        48.      Individual Defendants, who are the senior officers and/or directors of the

 Company, had actual knowledge of the material omissions and/or the falsity of the material

 statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

 or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

 disclose the true facts in the statements made by them or other personnel of the Company to

 members of the investing public, including Plaintiff and the Class.

        49.     As a result of the foregoing, the market price of the Company’s securities was

 artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the

 Individual Defendants’ statements, Plaintiff and the other members of the Class relied on the

 statements described above and/or the integrity of the market price of the Company’s securities

 during the Class Period in purchasing the Company’s securities at prices that were artificially



                                                  16
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 17 of 19 PageID #: 17



 inflated as a result of the Company’s and the Individual Defendants’ false and misleading

 statements.

         50.     Had Plaintiff and the other members of the Class been aware that the market price

 of the Company’s securities had been artificially and falsely inflated by the Company’s and the

 Individual Defendants’ misleading statements and by the material adverse information which the

 Company’s and the Individual Defendants did not disclose, they would not have purchased the

 Company’s securities at the artificially inflated prices that they did, or at all.

         51.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of

 the Class have suffered damages in an amount to be established at trial.

         52.     By reason of the foregoing, the Company and the Individual Defendants have

 violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to

 the Plaintiff and the other members of the Class for substantial damages which they suffered in

 connection with their purchases of the Company’s securities during the Class Period.

                                             COUNT II
                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants
         53.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

         54.     During the Class Period, the Individual Defendants participated in the operation

 and management of the Company, and conducted and participated, directly and indirectly, in the

 conduct of the Company’s business affairs. Because of their senior positions, they knew the

 adverse non-public information regarding the Company’s business practices.

         55.     As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to the



                                                    17
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 18 of 19 PageID #: 18



 Company’s financial condition and results of operations, and to correct promptly any public

 statements issued by the Company which had become materially false or misleading.

        56.     Because of their positions of control and authority as senior officers, the Individual

 Defendants were able to, and did, control the contents of the various reports, press releases and

 public filings which the Company disseminated in the marketplace during the Class Period.

 Throughout the Class Period, the Individual Defendants exercised their power and authority to

 cause the Company to engage in the wrongful acts complained of herein. The Individual

 Defendants therefore, were “controlling persons” of the Company within the meaning of Section

 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

 artificially inflated the market price of the Company’s securities.

        57.     Each of the Individual Defendants, therefore, acted as a controlling person of the

 Company. By reason of their senior management positions and/or being directors of the Company,

 each of the Individual Defendants had the power to direct the actions of, and exercised the same

 to cause, the Company to engage in the unlawful acts and conduct complained of herein. Each of

 the Individual Defendants exercised control over the general operations of the Company and

 possessed the power to control the specific activities which comprise the primary violations about

 which Plaintiff and the other members of the Class complain.

        58.     By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by the Company.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants as follows:

        A.      Determining that the instant action may be maintained as a class action under Rule

 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;



                                                  18
Case 1:19-cv-01589-AMD-RLM Document 1 Filed 03/19/19 Page 19 of 19 PageID #: 19



        B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

 of the acts and transactions alleged herein;

        C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

 judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

        D.      Awarding such other and further relief as this Court may deem just and proper.

                                DEMAND FOR TRIAL BY JURY

        Plaintiff hereby demands a trial by jury.

 Dated: March 19, 2019                          Respectfully submitted,

                                                THE ROSEN LAW FIRM, P.A.

                                                By: /s/Phillip Kim
                                                Phillip Kim, Esq. (PK 9384)
                                                Laurence M. Rosen, Esq. (LR 5733)
                                                275 Madison Ave., 34th Floor
                                                New York, NY 10016
                                                Tel: (212) 686-1060
                                                Fax: (212) 202-3827
                                                Email: lrosen@rosenlegal.com
                                                Email: pkim@rosenlegal.com

                                                Counsel for Plaintiff




                                                    19
